Exhibit 99.2 VIKING SYSTEMS, INC. AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT This Amendment (the “Amendment”) is effective as of February 27, 2008, to amend that certain Employment Agreement (the “Agreement”) dated as of January 4, 2008, by and between WilliamC.Bopp, an individual and a resident of the State of Nevada (the “Executive”) and Viking Systems, Inc., a Delaware corporation with a principal place of business at 134 Flanders Road, Westborough , MA 01581, (the“Company”). RECITALS WHEREAS the Company and the Executive entered into the Agreement. WHEREAS the Company and the Executive wish to amend the Agreement to reduce the number of options granted to the Executive. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby mutually acknowledged, the Company and the Executive hereby agree as follows: 1.
